Name: Decision of the EEA Joint Committee No 56/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  land transport;  technology and technical regulations
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(02)Decision of the EEA Joint Committee No 56/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0040 - 0040DECISION OF THE EEA JOINT COMMITTEENo 56/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 44/98 of 29 May 1998(1);Whereas Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 relating to the masses and dimensions of certain categories of motor vehicles and their trailers and amending Directive 70/156/EEC(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 45v (Directive 96/79/EC of the European Parliament and of the Council) in Chapter I of Annex II to the Agreement: "45w 397 L 0027: Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 relating to the masses and dimensions of certain categories of motor vehicles and their trailers and amending Directive 70/156/EEC (OJ L 233, 25.8.1997, p. 1)."Article 2The following indent shall be added in point 1 (Council Directive 70/156/EEC) in Chapter I of Annex II to the Agreement: "- 397 L 0027: Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 (OJ L 233, 25.8.1997, p. 1)."Article 3The texts of Directive 97/27/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 30, 4.2.1999, p. 43.(2) OJ L 233, 25.8.1997, p. 1.